Name: 2008/31/EC: Council Decision of 6 December 2007 appointing a French alternate member of the Committee of the Regions
 Type: Decision
 Subject Matter: personnel management and staff remuneration;  EU institutions and European civil service;  Europe
 Date Published: 2008-01-11

 11.1.2008 EN Official Journal of the European Union L 8/9 COUNCIL DECISION of 6 December 2007 appointing a French alternate member of the Committee of the Regions (2008/31/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 263 thereof, Having regard to the proposal from the French Government, Whereas: (1) On 24 January 2006 the Council adopted Decision 2006/116/EC appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2006 to 25 January 2010 (1). (2) A seat as an alternate member of the Committee of the Regions has fallen vacant, following the resignation of Ms MORIN, HAS DECIDED AS FOLLOWS: Article 1 Mr Jean-Jacques FRITZ, conseiller rÃ ©gional de la rÃ ©gion Alsace, is hereby appointed an alternate member of the Committee of the Regions for the remainder of the current term of office, which runs until 25 January 2010. Article 2 This Decision shall take effect on the date of its adoption. Done at Brussels, 6 December 2007. For the Council The President A. COSTA (1) OJ L 56, 25.2.2006, p. 75.